Citation Nr: 1743037	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-286 84A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether the reduction from 10 percent to 0 percent was proper for the Veteran's service-connected prostatitis, to include whether the Veteran is entitled to a compensable evaluation beginning February 3, 2016.

2.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure, and to include as secondary to service-connected posttraumatic stress disorder.

3.  Entitlement to service connection for a blood disorder manifested by a low white blood cell count and low platelet count, to include as due to in-service herbicide exposure.

4.  Entitlement to service connection for lupus, to include as due to in-service herbicide exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.  These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In September 2010, the RO issued a rating decision that denied the Veteran's claim for entitlement to service connection for a low white blood cell count.  The Veteran filed a timely appeal of that denial.  In August 2013, the RO issued a rating decision that denied the Veteran's separate claim seeking entitlement to service connection for thrombocytopenia (low platelet count).  The Veteran did not file a timely appeal regarding that denial.  Nevertheless, during the appeal period, the Veteran was diagnosed as having thrombocytopenia and various laboratory findings indicated that he had a low white blood cell count.  Moreover, it appears that the Veteran referred to these blood disorders interchangeably throughout the appeal period.  Accordingly, the Board has re-characterized the Veteran's claim as entitlement to service connection for a blood disorder manifested by a low white blood cell count and low platelet count, to include as due to in-service herbicide exposure.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a left eye disability is not before the Board.  The Board observes that this issue is currently under the jurisdiction of the RO.  If the Veteran files a substantive appeal to the Board (via a VA Form 9), jurisdiction will be transferred to the Board and the issue will be forwarded to a Veterans Law Judge for appellate review. 

The issues of entitlement to service connection for hypertension, to include as due to in-service herbicide exposure, and to include as secondary to service-connected posttraumatic stress disorder; entitlement to service connection for a blood disorder manifested by low white blood cell and low platelet count, to include as due to in-service herbicide exposure; and entitlement to service connection for lupus, are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In a January 2015 rating decision, the RO increased disability rating assigned to the Veteran's service-connected prostatitis from 0 percent to 10 percent, effective September 10, 2014.

2.  A February 2016 rating decision reduced the evaluation assigned to the Veteran's service-connected prostatitis from 10 percent to 0 percent, effective February 3, 2016.

3.  This reduction did not result in a decrease in the Veteran's combined evaluation for compensation, and it was specifically noted in the February 2016 rating decision that the Veteran's combined disability rating would remain at 60 percent from July 11, 2012.

4.  The February 2016  rating reduction to 0 percent was based on the reports of an adequate VA examination; the evidence on file at the time of the rating action demonstrated that the Veteran's service-connected prostatitis had completely resolved without residual symptoms and that his urinary/voiding dysfunction was the direct result of his nonservice-connected BPH.

5.  The evidence of record beginning February 3, 2016 shows that the Veteran's service-connected prostatitis has been completely resolved without residual symptoms and his urinary/voiding dysfunction has been the direct result of his nonservice-connected BPH.  


CONCLUSIONS OF LAW

1.  The February 2016 rating decision, which reduced the disability rating assigned to the Veteran's service-connected prostatitis from 10 percent to 0 percent, effective February 3, 2016, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344(c), 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2016).

2.  Beginning February 3, 2016, the criteria for a compensable disability rating for service-connected prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In September 2014, the Veteran requested "reconsideration" of his service-connected prostatitis, which was rated 0 percent (noncompensable) since May 26, 1973.  In support of his claim, the Veteran submitted copies of a VA treatment record which showed the urinary frequency of waking to void two times per night.

Based on this treatment record, the RO issued a January 2015 rating decision that increased the evaluation of the Veteran's service-connected prostatitis from 0 to 10 percent, effective September 10, 2014, the date that increased symptoms were noted in the Veteran's VA medical records.  Specifically, the RO determined that a 10 percent disability evaluation was warranted based on the September 10, 2014 findings that the Veteran was awakening to void two times per night.

In February 2015, the Veteran submitted multiple statements indicating that his frequency of urination had increased to 3 to 4 times per night.

In March 2015, the RO issued a rating decision that continued the 10 percent disability evaluation.  

In September 2015, the Veteran filed another increased rating claim for his service-connected prostatitis.  He asserted that his service-connected prostatitis had again worsened in severity.

In a February 2016 rating decision, the RO reduced the 10 percent evaluation for the Veteran's service-connected prostatitis back to 0 percent (noncompensable), effective February 3, 2016.  This reduction was based on updated examination findings as well as an addendum medical opinion regarding the etiology of the Veteran's urinary symptoms/voiding dysfunction.

Later that same month, the Veteran filed a notice of disagreement with the February 2016 rating decision.  He noted that he was seeking a 30 percent disability evaluation of his service-connected prostatitis.  

In September 2016, the Veteran filed a timely appeal with the Board.  

In the decision below, the Board will discuss the propriety of the rating reduction and then address whether the Veteran is entitled to a compensable disability evaluation for his service-connected prostatitis 

II.  Propriety of Rating Reduction

From September 10, 2014 to February 3, 2016, the Veteran's service-connected prostatitis was evaluated as 10 percent disabling.  Based on a February 2016 VA examination, the RO reduced that rating to 0 percent (noncompensable evaluation). This reduction did not result in a decrease in the Veteran's combined evaluation for compensation, and it was specifically noted in the February 2016 rating decision that the Veteran's combined disability rating would remain at 60 percent from July 11, 2012.

With respect to the reduction issue on appeal, the regulatory provisions pertaining to rating reductions contain notification and due process requirements that fall outside the ambit of the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.105(e) (2016).  Accordingly, where a reduction in a rating would not result in a decrease in the overall amount of compensation payable, there are no procedural requirements.  In this case, the due process provisions outlined in 38 C.F.R. § 3.105 do not apply because the reduction did not result in a decrease in the Veteran's combined evaluation for compensation.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29-97 (Aug. 1997).

Therefore, the Board must now determine whether the evidence of record supports such a reduction.  For the reasons explained below, the Board concludes that the reduction was proper. 

Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants reduction in the disability evaluation.  As contemplated by 38 C.F.R. § 3.344(c), the Veteran underwent VA examination on a February 2016 VA examination which revealed that his service-connected prostatitis had completely resolved without residual symptoms and that his urinary frequency/voiding dysfunction was the direct result of his nonservice-connected BPH.

Although the Veteran claims that he experiences more frequent urinary symptoms and voiding dysfunction, the evidence establishes that his prostatitis has resolved and that the lack of symptoms resulting from his service-connected prostatitis was considered within the noncompensable evaluation when the RO implemented the reduction.   

As the evidence shows that there is no evidence of active prostatitis and that the Veteran's non-service connected benign prostatic hypertrophy (BPH) is responsible for his current urinary symptoms, the reduction of the schedular disability for service-connected prostatitis was proper.  38 C.F.R. § 4.115b, Diagnostic Code 7527.



III.  Disability Evaluation

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

As is true in this case, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding that staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings).

The Veteran's prostatitis disability is rated under Diagnostic Code 7527, which applies to injuries, infections, hypertrophy, or post-operative residuals of the prostate gland.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  Under that diagnostic code, a veteran is to be rated based on voiding dysfunction or urinary tract infection, whichever is predominant.  As the below facts will demonstrate, the Veteran's predominant symptom relates to voiding dysfunction, rather than urinary tract infection. 

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  Under this criteria, a 20 percent rating applies with the wearing of absorbent materials that must be changed fewer than two times per day.  A 40 percent rating applies with the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent rating applies with the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115(a).

Under the criteria applicable to urinary frequency, a 10 percent rating applies with a daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating applies with a daytime voiding interval between one and two hours or awakening to void three to four times per night.  A 40 percent rating applies with a daytime voiding interval less than one hour or awakening to void five or more times per night.  38 C.F.R. § 4.115(a).

Under the criteria applicable to obstructed voiding, a 0 percent rating applies to obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  A 10 percent rating applies to marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream), with anyone or combination of the following: (1) post-void residuals greater than 150cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10cc/second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115(a).

In February 2014, the Veteran underwent a VA examination.  The VA examiner obtained a medical history from the Veteran and reported that he was treated for gonorrhea in 1970 and 1973, with persistent urethral discharge which did not resolve until 1978.  The examiner noted that there were no prostatitis symptoms after 1978.  The examiner further noted that the Veteran had recently developed decreased urinary stream and once-nightly nocturia if he drank too much water.  Lower Urethral Tract Symptoms (LUTS) were attributed to benign prostatic hyperplasia (BPH).

In September 2014, the Veteran presented for routine follow up VA treatment for his chronic medical conditions.  He reported that he was having urinary urgency and that he was not fully emptying his bladder when he urinates.  He indicated that he would wake up two times a night and that he had to cut down on his fluid consumption in the evening.

In February 2015, the Veteran submitted a statement indicating that he had experienced a slight increase in the frequency of urination during the nighttime.  He claimed that he urinated between 3 to 4 times nightly and that he did not drink fluids late in the evening due to this condition.  He further stated that "[t]he urgency to urinate has become greater with my flow being obstructed and slow, causing more occasions to urinate."  He noted that he had an upcoming appointment with his primary care physician to discuss options to include taking medication and/or wearing adult protection.

In August 2015, the Veteran presented for VA treatment with his primary care provider.  He reported his concerns about his prostate and having to get up several times at night (3-4 times) to urinate and again first thing in the morning.  The VA physician recommended trying the medication tadalafil.  The Veteran declined undergoing a prostate cancer screening.

In September 2016, the Veteran submitted a statement indicating that his prostatitis had worsened and that he was experiencing an increase in the urgency and frequency of his urination.  

The Veteran underwent a third VA examination in February 2016.  The VA examiner obtained history of the Veteran's prostatitis requiring antibiotics and noted that this disorder had occurred more than a decade prior.  The examiner noted that current urinary symptoms included 2-3 episodes per night nocturia with urgency and some urge incontinence.  The examiner noted that symptoms have been reduced by use of the smooth muscle relaxant terazosin which relaxes muscle tone in the prostate, and thus pressure on the urethra (this pressure causes hesitancy, poor stream, and incomplete emptying, similar to parking a car on a garden hose).  The examiner reported that urinalysis in June 2013, February 2014, and September 2014 were not indicative of infection and that the Veteran had a 30 gram prostate.  The examiner also opined that the Veteran's prostatitis had completely resolved and that his current genitourinary diagnosis was BPH.

Subsequently, the RO requested an addendum medical opinion to clarify whether the Veteran's diagnosed BPH was at least as likely as not (50 percent or greater probability) proximately due to or the result of his service-connected prostatitis.

This addendum was obtained in late February 2016.  A new VA examiner reviewed the medical evidence of record, including the February 2016 VA examination report.  Thereafter, the VA examiner opined that it was "less likely than not" that the Veteran's BPH was caused by or aggravated beyond its normal progression by prostatitis.  In support of this opinion, the examiner explained that BPH is an overgrowth of prostatic tissues caused by decades of exposure to testosterone.  The examiner noted that it is a very common finding in 64 year old men such as the Veteran.  The examiner also indicated that the likelihood of the Veteran's BPH having its origin in his history of prostatitis is only 41 percent, according to population-based sample of 2,447 men residing in Olmsted County, Minnesota.  In addition to citing medical literature in support of this opinion, the examiner reported the following:

The prostate on average weighs 20 grams in normal 21- to 30-year-old men, and the weight changes little thereafter unless the man develops BPH. However, because of the increased prevalence of BPH in older men, the mean prostate weight at autopsy increases after age 50 years.  The prevalence of histologically diagnosed prostatic hyperplasia increases from 8 percent in men aged 31 to 40, to 40 to 50 percent in men aged 51 to 60, to over 80 percent in men older than age 80.  The Olmsted County study found the prevalence of moderate or severe LUTS for men in the fifth, sixth, seventh, and eighth decades of life to be 26, 33, 41, and 46 percent, respectively.

The examiner acknowledged that his sources did note an increased risk of BPH in men with history of prostatitis, but that the contribution is less than the baseline rate - less than 50 percent likelihood that BPH had origin in remote history of prostatitis (increased risk is 0.69/1.69= 41 percent).  After adjusting for age and baseline physician visits, the examiner indicated that men with physician-diagnosed prostatitis were also more likely to later receive treatment for BPH (OR: 1.69, 95 percent CI: 1.28, 2.22).  See "Longitudinal Association between Prostatitis and Development of Benign Prostatic Hyperplasia" by Jennifer L. St. Sauver, Debra J. Jacobson, Michaela E. McGree, Cynthia J. Girman, Michael M. Lieber, and Steven J. Jacobsen in "Urology", 2008-03-01, Volume 71, Issue 3, Pages 475-479, Copyright (c) 2008.

At his April 2017 hearing before the Board, the Veteran testified that he continued to have the frequency and urgency of urinating.  He stated that he still urinates a couple of time every night and that he often had to limit his liquid intake during the evening hours.  He stated that he occasionally uses absorbent materials but that he experiences leakage, usually once or twice a day, most often in the morning.  He indicated that he had to change his underwear at least once every day.

The Board does not dispute that the Veteran has voiding symptoms.  A review of the record however establishes that the Veteran's symptoms are attributable to a separate, distinguishable nonservice-connected disability.  As such, the Board finds that the lack of symptomatology related to prostatitis is contemplated by the noncompensable rating that was assigned for the Veteran's service-connected prostatitis beginning February 3, 2016.

Since February 3, 2016, the Veteran's service-connected prostatitis has been rated 0 percent disabling.  During his February 2016 VA examination, the examiner obtained history of the Veteran's prostatitis requiring antibiotics and noted that this disorder had occurred more than a decade prior.  The examiner noted that current urinary symptoms included 2-3 episodes per night nocturia with urgency and some urge incontinence.  The examiner then opined that the Veteran's prostatitis had completely resolved and that his current genitourinary diagnosis was BPH.  

In a separate medical February 2016 medical opinion, another VA examiner opined that it was "less likely than not" that the Veteran's BPH was caused by or aggravated beyond its normal progression by prostatitis.  In support of this opinion, the examiner explained that BPH is an overgrowth of prostatic tissues caused by decades of exposure to testosterone.  The examiner noted that it is a very common finding in sixty-four year old men such as the Veteran.  The examiner also indicated that the likelihood of the Veteran's BPH having its origin in his history of prostatitis is only 41 percent.  

Based on a longitudinal review of the record, the Board finds that the lack of symptomatology related to prostatitis is appropriately contemplated by the noncompensable rating that was assigned for the period since February 3, 2016.  

The Board notes that, in reaching the above determination, the Veteran's assertions regarding the frequency of his urination and the severity of his voiding dysfunction symptoms have been considered; however, the lay assertions made in support of his claim do not warrant a higher disability rating than the noncompensable rating previously assigned, especially when considering that the Veteran's service-connected prostatitis completely resolved and that medical opinions of record specifically attribute his current urinary/voiding dysfunction symptoms to his nonservice-connected BPH.

The evidence also shows the Veteran's service-connected prostatitis has remained unchanged throughout the rating period on appeal, as it has been predominately lacking of any compensable symptoms.  While the Veteran has experienced some degree of urinary frequency and voiding dysfunction, the medical evidence of record indicates that these symptoms are specifically attributed to the Veteran's BPH which is not related to his service-connected prostatitis.  As such, the Board finds there is no basis for additional staged ratings of his prostatitis disability, under Hart, supra.

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a compensable disability rating for Veteran's service-connected prostatitis beginning February 3, 2016.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's claim for an increased rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321 (a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the lack of manifestations of the Veteran's service-connected prostatitis is contemplated by the schedular criteria.  The Veteran's service-connected prostatitis is evaluated under the Rating Schedule, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's lack of symptoms are congruent with the disability picture represented by the noncompensable rating beginning February 3, 2016.  The criteria for this rating reasonably describe the Veteran's disability level and symptomatology during the appeal period.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.


ORDER

The reduction from 10 percent to 0 percent for the Veteran's service-connected prostatitis was proper.

A compensable disability evaluation for service-connected prostatitis, beginning February 3, 2016, is denied.


REMAND

Review of the electronic claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims discussed below.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A.  Hypertension

The Veteran is seeking entitlement to service connection for hypertension which he attributes to his Agent Orange herbicide exposure in Vietnam.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e) (2016).  These diseases are AL amyloidosis; chloracne; type II diabetes; Hodgkin's disease; ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran's service medical records reflect no complaints, findings, or treatment for hypertension.  Nevertheless, the Veteran served in the Republic of Vietnam during the Vietnam Era, and hence is presumed to have been exposed to herbicide agents (Agent Orange) in service for purposes of establishing presumptive service connection for certain claimed disabilities. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A review of the evidence of record reveals that the Veteran has not been afforded a VA examination of his hypertension.  Nevertheless, the Veteran has argued that his current hypertension is the direct result of his exposure to Agent Orange during service in Vietnam.

In 2006, the National Academy of Science released its biannual report removing hypertension from the category of "inadequate or insufficient evidence of an association to Agent Orange exposure" to "limited or sufficient evidence of a suggestive association to Agent Orange exposure."  See Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549, Notice (Jun. 8, 2010) (discussing "Veterans and Agent Orange: Update 2006"); see also 77 Fed. Reg. 47924, 47926, Notice (Aug. 10, 2012) (discussing Update 2010).

Given these findings, as well as the lay statements and assertions of record, examination is in order to appropriately evaluate the Veteran to address the nature and etiology of his hypertension, to include an opinion of the likelihood of a link to Agent Orange exposure.  Specifically, the VA examiner must provide an adequate medical opinion addressing whether there is a 50 percent or better probability that the Veteran's hypertension is related to his presumed exposure to Agent Orange herbicides while serving in Vietnam.  See Combee, 34 F.3d at 1042; see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Additionally, in January 2014, the Veteran underwent a VA psychiatric examination for posttraumatic stress disorder (PTSD).  The examiner noted that other medical diagnoses relevant to the understanding or management of the Veteran's mental health disorder included hypertension.  In a February 2015 statement, the Veteran asserted that his headaches, hypertension, tinnitus, and posttraumatic stress disorder are "directly related to an incident that occurred in Vietnam on [February 17, 1970]" when he was in a vehicle that ran over a land mine. 

In addressing the etiology of the Veteran's hypertension, the VA examiner must render an adequate medical opinion indicating whether there is a 50 percent or better probability that the Veteran's hypertension resulted from any incident of service.  The examiner should also address whether the Veteran's hypertension is proximately caused or aggravated by his service-connected PTSD.  See 38 C.F.R. § 3.310 (2016). 

B.  Blood Disorder Manifested by Low White Blood Cell/Platelet Count

The Veteran is seeking entitlement to service connection for a blood disorder manifested by low white blood cell (lymphocytopenia) and platelet count (thrombocytopenia).  
 
Although the Veteran's post-service medical records show evidence of a low white blood cell count, the Board notes that a specific blood disorder, to include lymphocytopenia, has not been diagnosed during the appeal period.  A low white blood cell count, in and of itself, is not a "disability" for which service connection may be granted.  A low white blood cell count is merely an abnormal laboratory finding, and there is no evidence showing the Veteran has a causal or resultant disability due to his low white blood cell count.  Nevertheless, the Veteran contends that his low white blood cell count is a blood disorder directly resulting from his exposure to herbicides while serving in the Republic of Vietnam during the Vietnam era.

Additionally, during the appeal period, the Veteran's low platelet count was formally diagnosed as thrombocytopenia.  In an April 2017 treatment report, the Veteran's private physician, J. S., M.D., indicated that there was a "possibility" that his exposure to Agent Orange herbicides in service was "the culprit behind the thrombocytopenia."  However, Dr. S. also stated that he could not confirm this "based on the paucity of data."  

A VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the Veteran must be afforded an appropriate VA examination to ascertain the exact nature of any current blood disorder manifested by low white blood cell and platelet count.  If a current blood disorder manifested by low white blood cell count is found on evaluation, the examiner must provide an adequate medical opinion addressing the etiology of that disorder.  Regardless of the examination findings, the examiner must provide an adequate medical opinion addressing the etiology of the Veteran's previously diagnosed thrombocytopenia.  Additionally, the examiner must opine as to whether any previously or currently diagnosed blood disorder is the result of presumed in-service herbicide exposure.  See Combee, 34 F.3d at 1042; see also Stefl, 21 Vet. App. at 120.

C.  Lupus

The Veteran is seeking entitlement to service connection for lupus.  The Veteran contends that he was diagnosed with lupus in 1984 and resulted from his military service.

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Of note, the requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323(2007).

After reviewing the evidence of record, the Board observes that the Veteran has not received a diagnosis of lupus or undergone treatment for lupus at any time during the appeal period.  Nevertheless, in an April 2007 treatment report, the Veteran's private physician, R. G., M.D., diagnosed the Veteran as having thrombocytopenia.  It his assessment, Dr. G. noted that autoimmune diseases are also included "such as lupus."

In addition, current medical literature suggests that low white blood cell count and thrombocytopenia are included in the hematological manifestations of lupus.

Under these circumstances, the Veteran must be afforded an appropriate VA examination to determine whether he has a diagnosis of lupus.  If lupus is found on examination, the examiner must provide an adequate medical opinion addressing the etiology of that lupus and whether the Veteran's low white blood cell and platelet counts are manifestations of a distinct blood disorder or whether they are hematological manifestations of lupus.

Accordingly, the case is REMANDED to the RO or Appeals Management Office (AMO) for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to address the etiology of the Veteran's hypertension.  All pertinent evidence of record should be made available to and reviewed by the examiner. 

After reviewing the evidence of record, including the Veteran's statements, the examiner must provide a medical opinion addressing the following:

(a)  Whether there is a 50 percent or better probability that the Veteran's hypertension began during active service or is otherwise etiologically related to any incident of service, including (i) the Veteran's exposure to herbicides while serving in Vietnam or (ii) any stressor or traumatic event of service.

(b)  Whether there is a 50 percent or better probability that the Veteran's hypertension is proximately caused or aggravated by his service-connected PTSD.  

The supporting rationale for the opinions must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  The Veteran must be afforded appropriate VA examinations to determine the nature and etiology of his claimed blood disorders and lupus disability.  
 
(a)  The blood disorder examination must be conducted by an appropriate examiner to address the nature and etiology of the Veteran's claimed blood disorder manifested as a low white blood cell and platelet count.  All pertinent evidence of record should be made available to and reviewed by the examiner. 

After reviewing the evidence of record, including the Veteran's statements and examining the Veteran, the examiner must identify all blood disorders present.  Thereafter, for any current blood disorder identified, and for the previously diagnosed thrombocytopenia, the examiner must provide a medical opinion addressing whether there is a 50 percent or better probability that the diagnosed blood disorder began during active service or is otherwise etiologically related to any incident of service, including the Veteran's exposure to herbicides while serving in Vietnam. 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

(b)  The lupus examination must be conducted by an appropriate examiner to address the nature and etiology of the Veteran's claimed lupus disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.

After reviewing the evidence of record, including the Veteran's statements, and examining the Veteran, the examiner must identify whether the Veteran has lupus.  If lupus is identified on examination, the examiner must provide a medical opinion addressing whether there is a 50 percent or better probability that the diagnosed lupus began during active service or is otherwise etiologically related to any incident of service, including the Veteran's exposure to herbicides while serving in Vietnam. 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above action, and any other development indicated by any response received as a consequence of the actions taken in the paragraph above, the RO/AMO must readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO/AMO must provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond, before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


